Lawrence, Judge:
The above-enumerated appeal for a reappraisement presents the question of the proper dutiable value of certain bicycles and parts thereof imported from France.
The parties hereto have stipulated and agreed as follows:
1. That on or about the date of exportation of the merchandise involved herein, such or similar merchandise was not freely offered for sale in the principal markets of the country of exportation to all purchasers for home consumption or for exportation to the United States.
2. That on or about the said date of exportation, such or similar imported merchandise was not freely offered for sale to all purchasers in the principal markets of the United States.
3. That the cost of production, as defined in section 402(f) of the Tariff Act of 1930 (19 U.S.C. § 1402(f)), is equal to the invoice price, less the proportionate part of items of ocean freight and insurance, as invoiced.
Upon the agreed facts, I find and hold that cost of production, as that value is defined in section 402(f), supra, is the proper basis of value for the bicycles and parts in issue, and that said value is the invoice price, less the proportionate part of items of ocean freight and insurance, as invoiced.
As to all other merchandise, the appeal is dismissed.
Judgment will issue accordingly.